DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.


Status of Claims
Claims 30-59 are currently pending.  Claims 1-29 have been cancelled.  Claims 30, 45, 58 and 59 are amended.  
Claims 30-44 and 58 are withdrawn as being drawn to a nonelected invention or species, there being no generic claim or linking claim.  Claims 45-57 and 59 are examined based on their merits. 


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 45-46 and 48-57 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Syed et al. US 2009/0126756 (5/21/2009) in view of Tamareselvy et al. US 2005/0209428  (9/22/2005) is maintained.    
Syed discloses keratin protectant (also referred to as “hair protectant”) curl minimizing compositions (See Syed, Abstract and para. [0025]). The keratin-protectant compositions contain a curl minimizing agent can be an activated olefin-containing compound which can include maleic acid and esters thereof, maleimides and N-substituted derivatives thereof, maleamic acid and N-substituted derivatives thereof, and maleic anhydride.” (Syed, paras. [0013] and [0035]). The amount of activated olefin-containing compound present in a hair-protectant composition may vary, without limitation, in a range of about 1 to about 50 weight percent (Id., para. [0038]).  Maleic acid is called for in instant claims 45 and 48-49.  The amount of 1 to about 50 wt% overlaps with the about 1.0 to about 25.0 wt% called for in instant claim 45.  
Syed discloses including glycerin in hair-protectant compositions (Id., Tables 4-1, 4-II, and 5). Glycerin is called for in instant claim 46.  Syed discloses that the hair-protectant compositions may also contain conventional cosmetic hair conditioning ingredients, botanical products, and other optional cosmetic ingredients, additives, products or materials, and cosmetic adjuvants, well-known in the hair care and personal care formulation arts (Id., para. [0041]). Syed’s hair-protectant compositions can have a pH in the range of about pH 2.5 to about pH 10.5. (Id., para. [0040]).  This range overlaps with the from 2.45 to 4.5 called for in instant claim 45.   Methods for using the compositions for minimizing the natural curl configuration of human hair are also described (Id., Abstract).  
Syed does not teach propylene glycol, surfactant, lysine or citric acid.  These deficits are made up for with the teachings of Tamareselvy et al. US 2005/0209428 (9/22/2005).
.
Tamareselvy et al. (Tamareselvy) teaches a hair fixative composition that comprises a breathable polyurethane, a solvent and a hair conditioner, among other components. (See Abstract and [0094]).    The hair conditioner can be lysine as called for in instant claim 52, which is an amino acid as called for in instant claim 51 and a reducing agent comprising an amine as called for in instant claim 50.  (See [0094]).  Tamareselvy also teaches a hair conditioner of propylene glycol as called for in instant claim 56. (See [0094]).  The composition can also comprise a fragrance as called for instant claim 57. (See Tamareselvy claim 5).    
Tamareselvy also teaches chelators such as citric acid as called for instant claims 53- 54.  (See [0079).  The composition can also comprise a preservative such as phenoxyethanol as called for in instant claim 48 and 49. (See [0101]).  
It would have been obvious to one of ordinary skill in the art making the Syed composition to add phenoxyethanol to better preserve the composition, to add propylene glycol and lysine to better condition hair, to add citric acid to chelate undesirable compounds and to add a fragrance to make the composition smell better to users as taught by Tamareselvy. 
With respect to the “at least a portion of the hair being adjusted to a pH value at an isoelectric point of hair when the composition is applied to hair” called for in claim 45, the prior art references are silent with respect to these exact properties.  The prior art references teach all of the claimed components in the same amounts (at the overlap of the ranges).  It would be reasonable to expect that the same components in the same amounts (at the overlaps of the ranges) would exhibit the same properties and phenomena.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).


The rejection of claims 45, 47 and 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Syed et al. US 2009/0126756 (5/21/2009) in view of Benjamen et al, US 2011/0105623 (11/3/2009) is maintained.  
The teachings of Syed are described supra.  Syed’s hair-protectant compositions can have a pH in the range of about pH 2.5 to about pH 10.5.  This range overlaps with the from 2.45 to 4.5 called for in instant claims 45 and 59.  Syed teaches maleic acid as a crosslinking agent as called for in instant claims 45 and 57.  
Syed teaches that botanical ingredients may be added to its composition, but does not teach grapefruit seed extract, ascorbic acid or potassium hydrogen sulfite.    These deficits are made up for with the teachings of Benjamen et al.
Benjamen teaches an antimicrobial composition that has the additional benefits of strengthening hair and making it healthier. (See Abstract and [0240]).  Benjamen teaches that its composition can comprise grapefruit seed extract as called for in instant claim 47.  The composition can also comprise ascorbic acid as called for in instant claim 59.  Its composition can also comprise potassium hydrogen sulfite which an antimicrobial. (See [0230]). Potassium hydrogen sulfite reads on the formula in instant claim 59.    
It would have been obvious to one of ordinary skill in the art making the Syed composition to add grapefruit seed extract, ascorbic acid and potassium hydrogen sulfite to the composition as taught by Benjamen in order to make the composition antimicrobial and also to have additional health benefits for hair from botanical ingredients and antimicrobials as taught by Benjamen.  
With respect to the “at least a portion of the hair being adjusted to a pH value at an isoelectric point of hair when the composition is applied to hair” called for in claim 45, the prior art references are silent with respect to these exact properties.  The prior art references teach all of the claimed components in the same amounts (at the overlap of the ranges).  It would be reasonable to expect that the same components in the same amounts (at the overlaps of the ranges) would exhibit the same properties and phenomena.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).


Response to Arguments
The comments filed May 3, 2022 have been considered and are found to be unpersuasive.   
Applicants note the amendments to the claims, and note the support for these amendments in the specification. 

Priority
With respect to the priority of claim 59, Applicants reassert that claim 59 is entitled to the benefit of priority of prior-filed Application Numbers: 61/464683 and 14/003,758 for the reasons previously submitted.  Nonetheless, Applicant submits that claim 59 is patentable over the cited references regardless.  
The reasons previously submitted are that the formula does not need to be described literally in order to satisfy the written description requirement.  Applicants assert that both prior-filed applications disclose compounds encompassed by the formula provided in claim 59, such as sulfamic acid where n is 1 and m is 1.  Applicants submit that the disclosure of sulfamates and sulfamic acid is sufficient to support the genus encompassed by the claimed formula because they are described as reducing agents.  Applicants assert that because bisulfites and sulfites are well known reducing agents, the person of ordinary skill in the art could readily predict the operability in the invention of any species having the general formula in claim 59, other than the described sulfamic acid and sulfamates.  

Applicants’ arguments regarding priority are not found to be persuasive for the reasons previously submitted, namely the description of sulfamic acid and sulfamates are not a description of a representative number of species for an entire formula in claim 59.  There is no description of sulfites or bisulfites whatsoever in the prior filed applications, so there is not a description of a representative number of species. The disclosure of sulfamic acid and sulfamates and the mention of them as reducing agents is not sufficient disclosure.  It is not sufficient that bisulfites and sulfites are well known reducing agents.  
New claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Accordingly, claim 59 is still not entitled to the benefit of the prior applications and the effective filing date of claim 59 remains 10/7/2019.



Obviousness
With respect to obviousness Applicants argue that all the pending claims recite, in part, a composition having a pH of from 2.45 to 4.5.  The inventors recognized a benefit to the particular selection of a pH of the claimed composition to be in a range of 2.45 to 4.5 which adjusts a portion of hair to a pH value close to an isoelectric point of hair.  Treating hair at about its isoelectric point renders the hair stronger than if it was treated at other pHs.  The Declaration of Dr. Marc Baum describes three studies that found that hair samples treated with formulations having a pH in the 2.45-4.5 range were superior in visible damage, texture and/or sheen, relative to hair samples treated with formulations having a pH of greater than 4.5.  
No such benefit could have been predicted based on the disclosure of the cited references.  Syed treats all pH values in the range of 2-11 as equivalents and gives no guidance as to the selection of pH ranges, other than an initial high pH step of 8-9.5 used by the initial chemical reduction step.  Syed generally discloses that the composition can have a pH in a range of 2 to 11, for example 2.5 to 10.5 or 4 to 9, and other than stating that keratin is more susceptible to alkaline hydrolysis than to acid hydrolysis, provides no disclosure regarding the selection of pH.  Based on this the person of ordinary skill in the art would not be particularly motivated to select a pH in a range of 2.45 to 4.5, as claimed.  Applicants assert that Syed treats all pH values in the range of 2-11 as equivalents.  Applicants also assert that Syed provides motivation to select a neutral or close to neutral pH, rather than a pH in a range of 2.45 to 4.5.  Finally, Applicants assert that the range disclosed in Syed of 2 to 11 is too broad.  
	Applicants also assert that Syed does not recognize the benefit to treating hair at the isoelectric point.  


Applicants’ obviousness arguments have been reviewed and but are not found to be persuasive to overcome the prima facie case of obviousness.  As an initial matter, more information is needed about the compositions that were tested and what was contained in these compositions.  
The unexpected results do not appear to be commensurate in scope with the claims, although more information is needed to make a proper determination.  The claims are much broader and appear to cover more than just the inventive compositions that are tested.  Specifically, claim 45 still remains broader than the composition that was tested, although it is difficult to know exactly what that composition is without more information.  Claim 45 is currently claiming 1.0 wt% to about 25.0 wt% of at least one of a maleic acid, an ester of maleic acid, a maleimide, an N-substituted derivative of a maleimide, a maleiamic acid, an N-substituted derivative of maleamic acid, a maleic anhydride, or a combination of both, in the amount of about 1.0 wt% to about 25.0 wt%, a preservative comprising a glycerin containing compound or a plant-derived compound, with the composition having a pH of from 2.45 to 4.5. However, only maleic acid, a maleimide and a maleamic acid were tested and at unknown amounts.  
The compositions tested in the Baum Declaration appear to be just water and maleic acid ( ID 1.1-1.4 in Table 1) in Study 1.  The compositions tested in the Baum Declaration appear to be just water and maleic acid ( ID 2.1-2.5 in Table 2), Water and Maleic Anhydride (2.6) and Water and Maleimide (2.7) in Study 1.  It is unclear what the amounts of maleic acid and other active ingredients were used.  There is a reference to a higher concentration of maleic acid in paragraph 15, line 7, but no indication of what those higher concentrations were.  The label of active ingredient in Tables 1 and 2 suggests that there may have been other ingredients in the composition but it cannot be determined without more information.  
All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 



Conclusion
No claims are allowed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619